     Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 1 of 27 PageID #:3473




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


EMOJI COMPANY GmbH,

        Plaintiff,
                                                     Case No.: 20-cv-04701
v.
                                                     Judge John J. Tharp, Jr.
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON
SCHEDULE “A” HERETO,

        Defendants.


                           PRELIMINARY INJUNCTION ORDER

        THIS CAUSE being before the Court on EMOJI COMPANY GmbH’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS

Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the Defendants

identified in Schedule A attached hereto (collectively, the “Defendants”).

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff’s

EMOJI Trademarks (the “EMOJI Products”).

        THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this



                                                 1
     Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 2 of 27 PageID #:3474




litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Plaintiff’s previously

granted Motion for a Temporary Restraining Order establishes that Plaintiff has demonstrated a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

        Specifically, Plaintiff has made a prima facie showing of trademark infringement because

(1) the EMOJI Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,868,832;

5,202,078 and 5,415,510 for the EMOJI marks, (2) Defendants are not licensed or authorized to

use EMOJI Trademarks, and (3) Defendants’ use of the EMOJI Trademarks are causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with EMOJI

COMPANY GmbH. Furthermore, Defendants’ continued and unauthorized use of the EMOJI

Trademarks irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover,

the public interest is served by entry of this Preliminary Injunction to dispel the public confusion

created by Defendants’ actions.

        Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        temporarily enjoined and restrained from:

         a. using Plaintiff's EMOJI Trademarks or any confusingly similar reproductions,

            counterfeit copies or colorable imitations thereof in any manner in connection


                                                     2
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 3 of 27 PageID #:3475




        with the distribution, marketing, advertising, offering for sale, or sale of any

        product that is not a genuine EMOJI Products or not authorized by Plaintiff to

        be sold in connection with Plaintiff's EMOJI Trademarks;

   b.   passing off, inducing, or enabling others to sell or pass off any product as a

        genuine EMOJI Products or other product produced by Plaintiff, that is not

        Plaintiff's or not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under Plaintiff's EMOJI

        Trademarks;

   c.   committing any acts calculated to cause consumers to believe that Defendants'

        products are those sold under the authorization, control or supervision of

        Plaintiff, or are sponsored by, approved by, or otherwise connected with

        Plaintiff;

   d.   further infringing Plaintiff's EMOJI Trademarks and damaging Plaintiff's

        goodwill;

   e.   otherwise competing unfairly with Plaintiff in any manner;

   f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear Plaintiff's EMOJI Trademarks or any

        confusingly similar reproductions, counterfeit copies or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Online Marketplace Accounts, the Defendant Domain Names, or


                                              3
     Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 4 of 27 PageID #:3476




             any other domain name or online marketplace account that is being used to sell

             (now or in the future) Counterfeit EMOJI Products; and

        h.   operating and/or hosting websites at the Defendant Domain Names and any

             other domain names registered or operated by Defendants that are involved

             with the distribution, marketing, advertising, offering for sale, or sale of any

             product bearing Plaintiff's EMOJI Trademarks or any confusingly similar

             reproductions, counterfeit copies or colorable imitations thereof that is not a

             genuine EMOJI Products or not authorized by Plaintiff to be sold in connection

             with Plaintiff's EMOJI Trademarks.

2.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within three (3) business days of receipt of this Order or prior to

        expiration of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:

             a. unlock and change the registrar of record for the Defendant Domain Names

                to a registrar of Plaintiff's selection until further ordered by this Court, and

                the domain name registrars shall take any steps necessary to transfer the

                Defendant Domain Names to a registrar of Plaintiff's selection until further

                ordered by this Court; or

             b. disable the Defendant Domain Names and make them inactive and

                untransferable until further ordered by this Court.

3.      Those in privity with Defendants and with actual notice of this Order, including any online

        marketplaces such as iOffer, eBay and PayPal, Inc. (“PayPal”), social media platforms,

        Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and


                                                   4
     Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 5 of 27 PageID #:3477




        Yahoo, web hosts for the Defendant Domain Names, and domain name registrars, shall

        within three (3) business days of receipt of this Order:

            a. disable and cease providing services for any accounts through which

                Defendants engage in the sale of counterfeit and infringing goods using the

                EMOJI Trademarks, including any accounts associated with the

                Defendants listed on Schedule A;

            b. disable and cease displaying any advertisements used by or associated with

                Defendants in connection with the sale of counterfeit and infringing goods

                using the EMOJI Trademarks; and

            c. take all steps necessary to prevent links to the Defendant Domain Names

                identified on Schedule A from displaying in search results. This includes

                but is not limited to removing links to the Defendant Domain Names from

                any search index.

4.      Defendants and any third party with actual notice of this Order who is providing

        services for any of the Defendants, or in connection with any of Defendants'

        websites at the Defendant Domain Names or other websites operated by

        Defendants, including, without limitation, any online marketplace platforms such

        as iOffer, eBay, PayPal, advertisers, Facebook, Internet Service Providers ("ISP"),

        web hosts, back-end service providers, web designers, sponsored search engine or

        ad-word providers, banks, merchant account providers, including, eBay, PayPal,

        third party processors and other payment processing service providers, shippers,

        and domain name registrars (collectively, the "Third Party Providers") shall, within

        five (5) business days after receipt of such notice, provide to Plaintiff expedited


                                                  5
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 6 of 27 PageID #:3478




   discovery, including copies of all documents and records in such person's or entity's

   possession or control relating to:

       a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;

       b. the nature of Defendants' operations and all associated sales and financial

          information,    including, without limitation, identifying information

          associated with the Online Marketplace Accounts, the Defendant Domain

          Names, and Defendants' financial accounts, as well as providing a full

          accounting of Defendants' sales and listing history related to their respective

          Online Marketplace Accounts and Defendant Domain Names;

       c. Defendants' websites and/or any Online Marketplace Accounts;

       d. The Defendant Domain Names or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,

          eBay, PayPal, or other merchant account providers, payment providers,

          third party processors, and credit card associations (e.g., MasterCard and

          VISA).




                                             6
     Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 7 of 27 PageID #:3479




5.      and any persons active concert or participationthem who have actual

        notice  this Order shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants' assets until further ordered by this Court.

6.      eBayǡthree (3Ȍ , for any Defendant or

        any of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               eBay accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds from transferring or disposing of

               any money or other of Defendants' assets until further ordered by this Court.


7.      PayPal shall, within three (3) business days of receipt of this Order, for any Defendant or

        any of Defendants' Online Marketplace Accounts or websites:

           a. Locate all accounts and funds connected to Defendants, Defendants' Online

               Marketplace Accounts or Defendants' websites, including, but not limited to, any

               PayPal accounts connected to the information listed in Schedule A hereto; and

           b. Restrain and enjoin any such accounts or funds from transferring or disposing of

               any money or other of Defendants' assets until further ordered by this Court.


8.      Plaintiff may provide notice of these proceedings to Defendants, including notice

        of any future hearings and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

        electronically publishing a link to the Complaint, this Order and other relevant documents

        on a website to which the Defendant Domain Names are transferred to Plaintiff's control

        will redirect, or by sending an e-mail to the e-mail addresses identified in Schedule A


                                                 7
      Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 8 of 27 PageID #:3480




         hereto; and any e-mail addresses provided for Defendants by third parties accompanied by

         a link to the website where the above-identified documents are located. The Clerk of Court

         is directed to issue a single original summons in the name of “BLANCO-LUNA and all

         other Defendants identified in Complaint” Schedule A that shall apply to all Defendants.

         The combination of providing notice via electronic publication or e-mail, along with any

         notice that Defendants receive from domain name registrars and payment processors, shall

         constitute notice reasonably calculated under all circumstances to apprise Defendants of

         the pendency of the action and afford them the opportunity to present their objections.

9.       Plaintiff's Schedule A to the Complaint, and the TRO are unsealed.

10.     Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order on two days' notice to Plaintiff or on shorter notice as set by this Court.

11.      Plaintiff shall post a bond with the Court within one week of entry of this order. Failure to

         comply will result in termination of this preliminary injunction.




                                                                IT IS SO ORDERED.




 Date: September 9, 2020                                      John J. Tharp, Jr.
                                                              United States District Judge




                                                   8
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 9 of 27 PageID #:3481




                                SCHEDULE A

               No.    Defendant Name / Alias
                1     blanco-luna
                2     casa-blanca-shop
                3     amacenter
                4     Anhui Leeang Import & Export Trade Co., Ltd.
                5     Baoding Jinsen Garments Co., Ltd.
                6     bestdeals
                7     Dongguan Maitreya Toys Garment Co., Ltd.
                8     fashionistasale
                9     flowersandseeds
               10     Hangzhou Yaoyang Technology Co., Ltd.
               11     Jinan Defang Decorative Co., Ltd.
               12     pan1563
               13     Sunny Toys (Shenzhen) Company Limited
               14     Yangzhou D King Toys & Gifts Co., Ltd.
               15     Yangzhou Dixin Toys Co., Ltd.
               16     Yangzhou Du Lala Crafts Co., Ltd.
               17     Yangzhou I. Phenix Arts & Gifts Co., Ltd.
               18     Yangzhou Meiyue Toys Co., Ltd.
               19     Yangzhou Sailing Trade Co., Ltd.
               20     Yangzhou Shengshi Craft Co., Ltd.
               21     Yangzhou STEP Toys & Gifts Co., Ltd.
               22     Yangzhou Tiris Crafts Co., Ltd.
               23     Yangzhou Xiyangyang Handicraft Product Co.,
                      Ltd.
                24    Yiwu Heron Craft Co., Ltd.
                25    Yiwu Leadershow Home Textile Co., Ltd.
                26    Yiwu United Crafts Co., Ltd.
                27    3.85521
                28    8.25648
                29    5577095
                30    3hk-klacnt
                31    5cn4286
                32    8_65235
                33    abra_486372
                34    always88new
                35    always-with-you
                36    autoshinesun_5
                37    balajishop
                38    baloil2014

                                       9
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 10 of 27 PageID #:3482




                39    bestskin88
                40    bluehigh99
                41    bohbo.ida
                42    caspex21
                43    cavvac88
                44    cc10086
                45    centuryfirst
                46    cherrybuyly
                47    chrisfashionly
                48    chunlamagoods
                49    clothslope
                50    animalgiftforyou
                51    dnrchan
                52    Dongguan City Bozhao Commerce Co., Ltd.
                53    estolania
                54    Jiayi Party & Festival Costume Huangshi Co.,
                      Ltd.
                55    Ningbo Hojo Fashion Crafts Co., Ltd.
                56    Ningbo Home Trading Co., Ltd.
                57    Shanghai Cheeron Industrial Co., Ltd.
                58    Shanghai Got Gift Co., Ltd.
                59    Shanghai Yayuan Industry & Trade Co., Ltd.
                60    Shenzhen M&j Toys Co., Ltd.
                61    Shenzhen PartyGears Development Co., Ltd.
                62    Shenzhen Well Gift Co., Ltd.
                63    Yangzhou Gaote Toys & Gifts Co., Ltd.
                64    Yangzhou Guan Yue Houseware Co., Ltd.
                65    Yiwu Xiang Laiji Art & Craft Factory
                66    2013blingmall
                67    2013jerryxiao
                68    3c-base
                69    66lala
                70    7hk5445
                71    aeatumpak0
                72    baoao8
                73    belletoy*house
                74    betwins0410
                75    beyongbusiness
                76    c571121
                77    cell.expert
                78    chayastore


                                       10
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 11 of 27 PageID #:3483




                 79   cherries218
                 80   Foshan Nanhai Shengzhuo Toys Factory
                 81   Hebei Lingmou Trading Co., Ltd.
                 82   Neworiental Gift Co., Ltd.
                 83   pwstore
                 84   Shenzhen Chuangxinhai Craft Product Co., Ltd.
                 85   Yangzhou Yanda International Trade Co., Ltd.
                 86   Yiwu Greefun Import & Export Co., Ltd.
                 87   Yiwu Kingdom Toys Co., Ltd.
                 88   2018renzhen
                 89   8zha_mkqzsjjcl
                 90   auwoodfashion
                 91   chuanglian58
                 92   classified-store
                 93   clock2018
                 94   clother_trade
                 95   eddy-endah
                 96   ilzxterb
                 97   proshop2010
                 98   ailianhy1188
                 99   amigazone
                100   astorion
                101   becauseofstyle
                102   begin-21
                103   best_alarm
                104   better-seller01
                105   bigfaith19
                106   bkmd1195
                107   blue7life
                108   bydorothy
                109   citic8813
                110   betterchance
                111   hastutistore
                112   JCBasic Garment Accessories (Shanghai) Co.,
                      Limited
                113   Nanning Excellent Embroidery Co., Ltd.
                114   Quanzhou Zino Computer Embroidery Co.,
                      Ltd.
                115   Xiamen Xinlimin Industry&Trade Co., Ltd.
                116   Zhaoqing Duanzhou Huabang Metal & Plastic
                      Co., Ltd.
                117   1stoppatchshop

                                      11
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 12 of 27 PageID #:3484




                118   appliquepatch
                119   arcadia3
                120   beshiningstones
                121   boxlike93
                122   ceefp
                123   charmbydesign
                124   fashionart
                125   fashionart2
                126   2hearts7
                127   2jewelauction
                128   925sterlingsilvermall
                129   affordable-bridal-jewelry
                130   animas-jewels
                131   anoshjewels
                132   aonejewels
                133   atsjewels
                134   awzzz7080
                135   bacio2jewel
                136   bluecurves
                137   charms-price-storm
                138   cbhappyland
                139   jamestnt
                140   yatoolono
                141   365-buy-2011
                142   99many
                143   amazingdirect
                144   bettybellaa
                145   botaoxiongyong-2015
                146   brillamee_0
                147   chrissuperly
                148   cici-go
                149   clinkz-bone
                150   topfashionhub
                151   2018jian
                152   2018linjie
                153   6_topshop
                154   93tianlong
                155   aaron551
                156   amno8
                157   animallov
                158   better6


                                       12
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 13 of 27 PageID #:3485




                159   bsbzz3
                160   bulemon
                161   cleanto
                162   cloudfliy
                163   Hangzhou Tianmao Materials Co., Ltd.
                164   Shenzhen A Er Wo Supply Chain Co., Ltd.
                165   Shijiazhuang Kelaisi Import & Export Trade
                      Co., Ltd.
                166   Taizhou Liangyuan Toys Co., Ltd.
                167   24hours-am-pm
                168   aboutyourselfstore
                169   amazing5c
                170   badf00d
                171   besthomestore18
                172   shakanu
                173   zatpsell
                174   Yancheng Mirui Toy Co., Ltd.
                175   besxiojin
                176   chinaacrylicbeads
                177   allkujooy
                178   center_themall
                179   besttool2019
                180   braceletart
                181   fly2-the-moon-mascots
                182   lvetizavh
                183   manusshop
                184   namkingonline
                185   ohmyshop
                186   portablespeakers
                187   ringjewelry
                188   Shenzhen Gitra Technology Co., Ltd.
                189   Shenzhen Rundour Technology Co., Ltd.
                190   Shenzhen Shunxinchang Culture Corporation
                      Limited
                191   somanoon
                192   sports527
                193   varadashop
                194   Yangzhou Hobby Import & Export Co., Ltd.
                195   Yangzhou U-Tron Import & Export Co., Ltd.
                196   Yiwu Mantu Jewelry Co., Ltd.
                197   zubilee
                198   2015princesspark

                                      13
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 14 of 27 PageID #:3486




                199   2018hengry
                200   2019honghonghuohuo
                201   2019top-tore
                202   3_57437
                203   365digital
                204   5188shop
                205   5wordsapparel_1
                206   6hk9868
                207   97k
                208   a201900
                209   abdall_4
                210   agri_garden_market
                211   amo.il0
                212   anhoro65
                213   armsaholic
                214   auckland0806
                215   ayeletmizrahi
                216   beads_wholesale
                217   beautylang
                218   beybladewholesaler
                219   bladempire
                220   blingquality
                221   bmbshoppe
                222   bobbys_fashion
                223   brigtop2018
                224   c-9384
                225   car-homestudion
                226   cathyhair
                227   check.in.1980s
                228   chueyar
                229   ckysee
                230   cmmu8792
                231   cnhzha6




No.                      Defendants Online Marketplace

                                      14
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 15 of 27 PageID #:3487




 1    https://www.ebay.com/usr/blanco-luna
 2    https://www.ebay.com/usr/casa-blanca-shop
 3    https://amacenter.ecrater.com
 4    https://ahleeang.en.alibaba.com/
 5    https://jinsen.en.alibaba.com/?spm=a2700.icbuShop.88.26.50ec2aa65SemnA
 6    https://bestdeals.ecrater.com
 7    https://maitreyagift.en.alibaba.com
 8    https://fashionistasale.ecrater.com
 9    https://flowersandseeds.ecrater.com
10    https://hzyaoyang04.en.alibaba.com
11    https://defang.en.alibaba.com
12    https://pan1563.ecrater.com
13    https://sunnytoy.en.alibaba.com
14    https://dtoygift.en.alibaba.com
15    https://dixintoys.en.alibaba.com
16    https://dulala.en.alibaba.com/
17    https://iphenix.en.alibaba.com
18    https://meiyue.en.alibaba.com/
19    https://myhf.en.alibaba.com
20    https://yzshengshi.en.alibaba.com/
21    https://yzstep.en.alibaba.com
22    https://cn1512393368.en.alibaba.com
23    https://xiyangyangtoys.en.alibaba.com
24    https://ywheroncraft.en.alibaba.com
25    https://leadershow.en.alibaba.com
26    https://ywunitedcrafts.en.alibaba.com/
27    https://www.ebay.com/usr/3.85521
28    https://www.ebay.com/usr/8.25648
29    https://www.ebay.com/usr/5577095
30    https://www.ebay.com/usr/3hk-klacnt
31    https://www.ebay.com/usr/5cn4286
32    https://www.ebay.com/usr/8_65235
33    https://www.ebay.com/usr/abra_486372
34    https://www.ebay.com/usr/always88new
35    https://www.ebay.com/usr/always-with-you
36    https://www.ebay.com/usr/autoshinesun_5
37    https://www.ebay.com/usr/balajishop
38    https://www.ebay.com/usr/baloil2014
39    https://www.ebay.com.au/usr/bestskin88
40    https://www.ebay.co.uk/usr/bluehigh99
41    https://www.ebay.com/usr/bohbo.ida


                                       15
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 16 of 27 PageID #:3488




42    https://www.ebay.com/usr/caspex21
43    https://www.ebay.com/usr/cavvac88
44    https://www.ebay.com/usr/cc10086
45    https://www.ebay.com/usr/centuryfirst
46    https://www.ebay.co.uk/usr/cherrybuyly
47    https://www.ebay.com/usr/chrisfashionly
48    https://www.ebay.com/usr/chunlamagoods
49    https://www.ebay.co.uk/usr/clothslope
50    https://animalgiftforyou.ecrater.com/
51    https://dnrchan.ecrater.com
52    https://bspro.en.alibaba.com
53    https://estolania.ecrater.com
54    https://jiayi-cosplay.en.alibaba.com
55    https://hojo.en.alibaba.com/
56    https://ningbohome.en.alibaba.com
57    https://shcheeron.en.alibaba.com
58    https://gotgift.en.alibaba.com/
59    https://shanghaiyayuan.en.alibaba.com
60    https://mjbabytoys.en.alibaba.com
61    https://partygears.en.alibaba.com
62    https://v-favor-giftoy.en.alibaba.com
63    https://gotatoy.en.alibaba.com/
64    https://yzguanyue.en.alibaba.com
65    https://zhiqiang.en.alibaba.com
66    https://www.ebay.com/usr/2013blingmall
67    https://www.ebay.com/usr/2013jerryxiao
68    https://www.ebay.com.au/usr/3c-base
69    https://www.ebay.co.uk/usr/66lala
70    https://www.ebay.com/usr/7hk5445
71    https://www.ebay.com/usr/aeatumpak0
72    https://www.ebay.com/usr/baoao8
73    https://www.ebay.com/usr/belletoy*house
74    https://www.ebay.com/usr/betwins0410
75    https://www.ebay.com/usr/beyongbusiness
76    https://www.ebay.com/usr/c571121
77    https://www.ebay.com/usr/cell.expert
78    https://www.ebay.com/usr/chayastore
79    https://www.ebay.com/usr/cherries218
80    https://shengzhuo.en.alibaba.com/
81    https://lingmoutoys.en.alibaba.com
82    https://neworientalgift.en.alibaba.com


                                       16
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 17 of 27 PageID #:3489




 83   https://pwstore.ecrater.com
 84   https://cxhgy.en.alibaba.com/
 85   https://yzyanda.en.alibaba.com
 86   https://greefun.en.alibaba.com/
 87   https://yiwukingdom.en.alibaba.com
 88   https://www.ebay.com/usr/2018renzhen
 89   https://www.ebay.com/usr/8zha_mkqzsjjcl
 90   https://www.ebay.com/usr/auwoodfashion
 91   https://www.ebay.co.uk/usr/chuanglian58
 92   https://www.ebay.com/usr/classified-store
 93   https://www.ebay.com/usr/clock2018
 94   https://www.ebay.com/usr/clother_trade
 95   https://eddy-endah.ecrater.com
 96   https://ilzxterb.ecrater.com/
 97   https://proshop2010.ecrater.com
 98   https://www.ebay.com/usr/ailianhy1188
 99   https://www.ebay.com.au/usr/amigazone
100   https://www.ebay.com/usr/astorion
101   https://www.ebay.com/usr/becauseofstyle
102   https://www.ebay.com/usr/begin-21
103   https://www.ebay.com/usr/best_alarm
104   https://www.ebay.com/usr/better-seller01
105   https://www.ebay.com/usr/bigfaith19
106   https://www.ebay.co.uk/usr/bkmd1195
107   https://www.ebay.com/usr/blue7life
108   https://www.ebay.com/usr/bydorothy
109   https://www.ebay.com.au/usr/citic8813
110   https://betterchance.ecrater.com
111   https://hastutistore.ecrater.com
112   https://jcbasic.en.alibaba.com
113   https://eecwa.en.alibaba.com
114   https://zinoembroidery.en.alibaba.com
115   https://xinlimin.en.alibaba.com
116   https://winbondvip.en.alibaba.com
117   https://www.ebay.com/usr/1stoppatchshop
118   https://www.ebay.com/usr/appliquepatch
119   https://www.ebay.com/usr/arcadia3
120   https://www.ebay.com/usr/beshiningstones
121   https://www.ebay.com/usr/boxlike93
122   https://www.ebay.com/usr/ceefp
123   https://www.ebay.com/usr/charmbydesign


                                         17
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 18 of 27 PageID #:3490




124   https://fashionart.ecrater.com/
125   https://fashionart2.ecrater.com
126   https://www.ebay.com/usr/2hearts7
127   https://www.ebay.com/usr/2jewelauction
128   https://www.ebay.com/usr/925sterlingsilvermall
129   https://www.ebay.com/usr/affordable-bridal-jewelry
130   https://www.ebay.com/usr/animas-jewels
131   https://www.ebay.com/usr/anoshjewels
132   https://www.ebay.com/usr/aonejewels
133   https://www.ebay.com/usr/atsjewels
134   https://www.ebay.com/usr/awzzz7080
135   https://www.ebay.com/usr/bacio2jewel
136   https://www.ebay.com/usr/bluecurves
137   https://www.ebay.com/usr/charms-price-storm
138   https://cbhappyland.ecrater.com
139   https://jamestnt.ecrater.com
140   https://yatoolono.ecrater.com
141   https://www.ebay.com/usr/365-buy-2011
142   https://www.ebay.com/usr/99many
143   https://www.ebay.com/usr/amazingdirect
144   https://www.ebay.com/usr/bettybellaa
145   https://www.ebay.com/usr/botaoxiongyong-2015
146   https://www.ebay.com/usr/brillamee_0
147   https://www.ebay.co.uk/usr/chrissuperly
148   https://www.ebay.com/usr/cici-go
149   https://www.ebay.com/usr/clinkz-bone
150   https://www.ebay.com/usr/topfashionhub
151   https://www.ebay.com/usr/2018jian
152   https://www.ebay.com.au/usr/2018linjie
153   https://www.ebay.com/usr/6_topshop
154   https://www.ebay.com/usr/93tianlong
155   https://www.ebay.com/usr/aaron551
156   https://www.ebay.com/usr/amno8
157   https://www.ebay.com/usr/animallov
158   https://www.ebay.com/usr/better6
159   https://www.ebay.com/usr/bsbzz3
160   https://www.ebay.com/usr/bulemon
161   https://www.ebay.com/usr/cleanto
162   https://www.ebay.com/usr/cloudfliy
163   https://actionwhite.en.alibaba.com/
164   https://ourwarm001.en.alibaba.com


                                         18
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 19 of 27 PageID #:3491




165   https://excellencecandle.en.alibaba.com
166   https://liangcraft.en.alibaba.com
167   https://www.ebay.com/usr/24hours-am-pm
168   https://www.ebay.com/usr/aboutyourselfstore
169   https://www.ebay.com/usr/amazing5c
170   https://www.ebay.com/usr/badf00d
171   https://www.ebay.com/usr/besthomestore18
172   https://shakanu.ecrater.com
173   https://zatpsell.ecrater.com
174   https://mandrtoy.en.alibaba.com
175   https://www.ebay.com/usr/besxiojin
176   https://www.ebay.com/usr/chinaacrylicbeads
177   https://www.ebay.com/usr/allkujooy
178   https://www.ebay.com.au/usr/center_themall
179   https://besttool2019.ecrater.com
180   https://braceletart.ecrater.com/
181   https://fly2-the-moon-mascots.ecrater.com
182   https://lvetizavh.ecrater.com
183   https://manusshop.ecrater.com
184   https://namkingonline.ecrater.com
185   https://ohmyshop.ecrater.com
186   https://portablespeakers.ecrater.com
187   https://ringjewelry.ecrater.com
188   https://gitratech.en.alibaba.com
189   https://rundour.en.alibaba.com
190   https://sxc.en.alibaba.com
191   https://somanoon.ecrater.com
192   https://sports527.ecrater.com
193   https://varadashop.ecrater.com
194   https://yzhobby.en.alibaba.com
195   https://ycsolarenergy.en.alibaba.com
196   https://ywmantu.en.alibaba.com
197   https://zubilee.ecrater.com
198   https://www.ebay.com/usr/2015princesspark
199   https://www.ebay.com/usr/2018hengry
200   https://www.ebay.com/usr/2019honghonghuohuo
201   https://www.ebay.com.au/usr/2019top-tore
202   https://www.ebay.com/usr/3_57437
203   https://www.ebay.com/usr/365digital
204   https://www.ebay.com/usr/5188shop
205   https://www.ebay.com/usr/5wordsapparel_1


                                      19
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 20 of 27 PageID #:3492




206    https://www.ebay.com/usr/6hk9868
207    https://www.ebay.com.au/usr/97k
208    https://www.ebay.com/usr/a201900
209    https://www.ebay.com/usr/abdall_4
210    https://www.ebay.com/usr/agri_garden_market
211    https://www.ebay.com/usr/amo.il0
212    https://www.ebay.com/usr/anhoro65
213    https://www.ebay.com/usr/armsaholic
214    https://www.ebay.com/usr/auckland0806
215    https://www.ebay.com/usr/ayeletmizrahi
216    https://www.ebay.com/usr/beads_wholesale
217    https://www.ebay.com/usr/beautylang
218    https://www.ebay.com/usr/beybladewholesaler
219    https://www.ebay.com/usr/bladempire
220    https://www.ebay.com/usr/blingquality
221    https://www.ebay.com/usr/bmbshoppe
222    https://www.ebay.com/usr/bobbys_fashion
223    https://www.ebay.com/usr/brigtop2018
224    https://www.ebay.com/usr/c-9384
225    https://www.ebay.com/usr/car-homestudion
226    https://www.ebay.com/usr/cathyhair
227    https://www.ebay.com/usr/check.in.1980s
228    https://www.ebay.com/usr/chueyar
229    https://www.ebay.com/usr/ckysee
230    https://www.ebay.com/usr/cmmu8792
231    https://www.ebay.com/usr/cnhzha6



No.                                Defendants Online Marketplace
 1    https://www.ebay.com/usr/ruanhe-69
 2    https://www.ebay.com/usr/sky_blue_2012
 3    https://www.ebay.com/usr/yakult-yaku
 4    https://www.ebay.com/usr/gostep8899
 5    https://www.ebay.com/usr/superstar-ping
 6    https://www.aliexpress.com/store/5601191
 7    https://www.aliexpress.com/store/5791080
 8    https://www.aliexpress.com/store/4800091
 9    https://www.aliexpress.com/store/5246180
10    https://zhentengtoy.en.alibaba.com
11    https://fladastore.ecrater.com
12    https://newapparel.en.alibaba.com

                                          20
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 21 of 27 PageID #:3493




13   https://heybro123.ecrater.com
14   https://jxangmai.en.alibaba.com
15   https://kipsydc.ecrater.com/
16   https://oemsportswear.en.alibaba.com
17   https://iofferlingerie.en.alibaba.com
18   https://za.en.alibaba.com
19   https://www.ebay.com/usr/2011godseller
20   https://www.ebay.com/usr/2011wanglov
21   https://www.ebay.com/usr/2014goshopping
22   https://www.ebay.com/usr/6godwater
23   https://www.ebay.com/usr/alfremil
24   https://www.ebay.com/usr/amusaw_0
25   https://www.ebay.com/usr/awmaster
26   https://www.ebay.com/usr/bestinthebox
27   https://www.ebay.com/usr/big-gift
28   https://www.ebay.com/usr/bigmall8816
29   https://www.ebay.com/usr/bladeworld
30   https://www.ebay.com/usr/budsudarson-0
31   https://www.ebay.com/usr/bvlg5462
32   https://www.ebay.com/usr/cake-team
33   https://www.ebay.com/usr/danitcollection
34   https://www.ebay.com/usr/eroute66
35   https://www.ebay.com/usr/e-tycoon
36   https://www.ebay.com/usr/garingpanas
37   https://www.ebay.com/usr/gundava-0
38   https://www.ebay.com/usr/happyeachsecond2015
39   https://www.ebay.com/usr/haungqiong1
40   https://www.ebay.com/usr/hooyi_mother_care
41   https://www.ebay.com/usr/hopedone3
42   https://www.ebay.com/usr/hotsupplies_8
43   https://www.ebay.com/usr/innocence688
44   https://www.ebay.com/usr/ivyeen1018
45   https://www.ebay.com/usr/jaypinksnow
46   https://www.ebay.com/usr/just_amail6
47   https://www.ebay.com/usr/koobuy
48   https://www.ebay.com/usr/lexi6763
49   https://www.ebay.com/usr/littleelf18
50   https://www.ebay.com/usr/loveningbaby18
51   https://www.ebay.com/usr/maylystore
52   https://www.ebay.com/usr/newlife888_0
53   https://www.ebay.com/usr/ochirqueen


                                       21
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 22 of 27 PageID #:3494




54   https://www.ebay.com/usr/premiumcollections413
55   https://www.ebay.com/usr/purpleskysky
56   https://www.ebay.com/usr/regoodbuyrose6868
57   https://www.ebay.com/usr/reluciali
58   https://www.ebay.com/usr/shineworks606
59   https://www.ebay.com/usr/somsachant
60   https://www.ebay.com/usr/stareshop2012
61   https://www.ebay.com/usr/sunrisedevelopment2011
62   https://www.ebay.com/usr/ukritshop
63   https://www.ebay.com/usr/varietyjewelry521
64   https://www.ebay.com/usr/victory1848
65   https://www.ebay.com/usr/whosellerhy
66   https://www.ebay.com/usr/xxm1955
67   https://www.ebay.com/usr/yxyshopping
68   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2GH8UAISAQ89X&tab=
     &vasStoreID=
69   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A26Y6DXYJEJO10&tab=
     &vasStoreID=
70   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AP36WEJQ9WIEY&tab=
     &vasStoreID=
71   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
     &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2PTOG4YPCYF04&tab=
     &vasStoreID=
72   https://h031.aliexpress.com/store/5431074
73   https://www.aliexpress.com/store/5044019
74   https://h030.aliexpress.com/store/5372340
75   https://www.aliexpress.com/store/5369329
76   https://www.aliexpress.com/store/5127062
77   https://www.aliexpress.com/store/5594361
78   https://www.aliexpress.com/store/5361009
79   https://www.aliexpress.com/store/5604080
80   https://www.aliexpress.com/store/5836060
81   https://www.aliexpress.com/store/5243263
82   https://outdoor-cycling-world.aliexpress.com/store/321549
83   https://phikingfashiontshirt.aliexpress.com/store/4644070
84   https://www.aliexpress.com/store/4406175
85   https://www.aliexpress.com/store/5604151
86   https://www.aliexpress.com/store/3660104
87   https://www.aliexpress.com/store/3894037


                                      22
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 23 of 27 PageID #:3495




 88   https://www.aliexpress.com/store/4841023
 89   https://www.aliexpress.com/store/5085386
 90   https://www.aliexpress.com/store/5244288
 91   https://www.aliexpress.com/store/5319008
 92   https://www.aliexpress.com/store/5363163
 93   https://www.aliexpress.com/store/5367385
 94   https://www.aliexpress.com/store/5369186
 95   https://www.aliexpress.com/store/5374075
 96   https://www.aliexpress.com/store/5379141
 97   https://www.aliexpress.com/store/5380162
 98   https://www.aliexpress.com/store/5394002
 99   https://www.aliexpress.com/store/5413063
100   https://www.aliexpress.com/store/5429038
101   https://www.aliexpress.com/store/5434042
102   https://www.aliexpress.com/store/5661032
103   https://www.aliexpress.com/store/5831040
104   https://www.aliexpress.com/store/5362132
105   https://spidermantees.aliexpress.com/store/4677007
106   https://www.aliexpress.com/store/5244055
107   https://www.aliexpress.com/store/5107020
108   https://www.aliexpress.com/store/5065420
109   https://www.aliexpress.com/store/5422047
110   https://www.aliexpress.com/store/5069363
111   https://www.aliexpress.com/store/5256163
112   https://www.aliexpress.com/store/5251205
113   https://www.aliexpress.com/store/5077283
114   https://www.aliexpress.com/store/4657043
115   https://runluapparel.en.alibaba.com
116   https://www.aliexpress.com/store/5256164
117   https://www.ebay.com/usr/hello-world2005
118   https://www.ebay.com.au/usr/wangqinghappy
119   https://www.ebay.com/usr/best-in-me
120   https://www.ebay.com/usr/dresses_outlet
121   https://www.ebay.com/usr/wonderfulhome
122   https://www.ebay.com/usr/gaijian666
123   https://www.ebay.com/usr/pingan19
124   https://www.ebay.com/usr/kunpengai97
125   http://www.ebay.com/usr/thinkingtimeb
126   https://www.ebay.com/usr/chenzhanpj016
127   https://www.ebay.com/usr/hxwfmy1999
128   https://www.ebay.com/usr/jinjiangfeida18


                                           23
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 24 of 27 PageID #:3496




129   https://www.ebay.com/usr/undercontrol2014
130   https://www.ebay.com/usr/baishijia2018
131   https://www.ebay.com/usr/shengmaoxin03
132   https://www.ebay.com/usr/lvxingjiatravel2019
133   https://www.ebay.com/usr/peera-13
134   https://www.ebay.com/usr/rdkjsunnyshine1992
135   https://www.ebay.com/usr/jiayou-2019
136   https://www.ebay.com/usr/luckyli2020
137   https://www.ebay.com/usr/super-store66
138   https://colorland.ecrater.com
139   https://reindeer.en.alibaba.com
140   https://hadf.en.alibaba.com
141   https://hcsnowboots.en.alibaba.com
142   https://youkiunite.en.alibaba.com
143   http://sassyland.ecrater.com
144   https://cn1521073912caok.en.alibaba.com
145   https://shxmmy.en.alibaba.com
146   https://leondgin.en.alibaba.com
147   https://zonoble.en.alibaba.com
148   https://www.ebay.com/usr/2014bingozomei
149   https://www.ebay.com/usr/7days_store
150   https://www.ebay.com/usr/alleglady
151   https://www.ebay.com/usr/beautify2019
152   https://www.ebay.com/usr/behappyandsmile000
153   https://www.ebay.com/usr/belle-poque
154   https://www.ebay.com/usr/berloorer_1
155   https://www.ebay.com/usr/bigcardesignforyou
156   https://www.ebay.com/usr/boxzyd01
157   https://www.ebay.com/usr/cashow001
158   https://www.ebay.com/usr/chaojingjiancai2018
159   https://www.ebay.com/usr/coolhair88
160   https://www.ebay.com/usr/dennisdream668
161   https://www.ebay.com/usr/eastjincheno
162   https://www.ebay.com/usr/energy99
163   https://www.ebay.com/usr/eyestarshop
164   https://www.ebay.com/usr/fangeculture
165   https://www.ebay.com/usr/frler_world
166   https://www.ebay.com/usr/grapestore2012
167   https://www.ebay.com/usr/guodhshop
168   https://www.ebay.com/usr/haona416
169   https://www.ebay.com/usr/hongtai888


                                         24
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 25 of 27 PageID #:3497




170   https://www.ebay.com/usr/hooper*2011
171   https://www.ebay.com/usr/huangpeng-88
172   https://www.ebay.com/usr/intype
173   https://www.ebay.com/usr/jiaozh_0
174   https://www.ebay.com/usr/morningsun201609
175   https://www.ebay.com/usr/online-top-quality
176   https://www.ebay.com/usr/scratchywilson
177   https://www.ebay.com/usr/secret_lover2016
178   https://www.ebay.com/usr/shoppingleader
179   https://www.ebay.com/usr/terrytan1986
180   https://www.ebay.com/usr/wanglilistore
181   https://www.ebay.com/usr/wanwem-2
182   https://www.ebay.com/usr/wellamazing
183   https://www.ebay.com/usr/wow1818
184   https://www.ebay.com/usr/wowcool2009
185   https://www.ebay.com.au/usr/yituomaoyi2020
186   https://www.ebay.com/usr/yxdo2458
187   https://www.ebay.com/usr/zhang8914
188   https://www.ebay.com/usr/zhshop2016
189   https://www.ebay.com/usr/zielanor
190   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3H4Z3P5XBILFQ&tab=
      &vasStoreID=
191   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A21IY3YSMRUOK4&tab=
      &vasStoreID=
192   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A27SDHE9X11VYE&tab=
      &vasStoreID=
193   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3IUDEKCS5N6PM&tab=
      &vasStoreID=
194   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3FP6SPNDB4W21&tab=
      &vasStoreID=
195   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=ANKK54FHR2WDA&tab=
      &vasStoreID=
196   https://www.aliexpress.com/store/1735435
197   https://www.aliexpress.com/store/5495216
198   https://www.aliexpress.com/store/124895
199   https://www.aliexpress.com/store/336681
200   https://www.aliexpress.com/store/924649

                                      25
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 26 of 27 PageID #:3498




201   https://www.aliexpress.com/store/2956140
202   https://laimai.aliexpress.com/store/3483002
203   https://www.aliexpress.com/store/5382131
204   https://www.aliexpress.com/store/5490130
205   https://ywleiyao.en.alibaba.com
206   https://www.aliexpress.com/store/609523
207   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3NBSW5XY99YJ3&tab=
      &vasStoreID=
208   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AHCVZQTJOXC9W&tab=
      &vasStoreID=
209   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1Y5D6V57NR3HC&tab=
      &vasStoreID=
210   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2N12V5G4FPZ7H&tab=
      &vasStoreID=
211   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3DF4PT1X8963H&tab=
      &vasStoreID=
212   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3OAHF8KVBCQR5&tab
      =&vasStoreID=
213   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1EDW5N5LTAKG9&tab
      =&vasStoreID=
214   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A189T9LOZGM8L2&tab=
      &vasStoreID=
215   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2F9WECCBUPZ0&tab=
      &vasStoreID=
216   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AGFQA9IKO8B5G&tab=
      &vasStoreID=
217   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A2VCF9KU62NKZV&tab
      =&vasStoreID=
218   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A3VY5JCXY6HEDP&tab=
      &vasStoreID=
219   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A33KPUY9M9XE3I&tab=
      &vasStoreID=

                                      26
Case: 1:20-cv-04701 Document #: 35 Filed: 09/09/20 Page 27 of 27 PageID #:3499




220   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A28ZN8X8HI4NE3&tab=
      &vasStoreID=
221   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=AL2BMMS7WS0I0&tab=
      &vasStoreID=
222   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A1DMBB9966DUBS&tab
      =&vasStoreID=
223   https://www.amazon.com/sp?_encoding=UTF8&asin=&isAmazonFulfilled=&isCBA=
      &marketplaceID=ATVPDKIKX0DER&orderID=&seller=A367CHFVT979L7&tab=
      &vasStoreID=
224   https://www.ebay.co.uk/usr/artstyle_2007
225   https://www.ebay.com/usr/gvrq9889
226   https://www.ebay.com/usr/iloverinternet
227   https://www.ebay.com/usr/jaylifeisgreen
228   https://www.ebay.com/usr/wench25
229   https://www.ebay.com/usr/xdeal2013




                                      27
